Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              February 05, 2019

The Court of Appeals hereby passes the following order:

A19E0035. GEORGIA INDEPENDENT SCHOOL ASSOCIATION, INC. v.
    FREDERICK J. FURTAH PREPARATORY SCHOOL, INC.

      Upon review of the Georgia Independent School Association’s emergency
motion filed pursuant to Court of Appeals Rule 40 (b), said motion is hereby
DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/05/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.